UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05693) Exact name of registrant as specified in charter:	Putnam Europe Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (98.1%) (a) Shares Value Belgium (3.0%) Anheuser-Busch InBev NV 44,669 $3,263,520 Telenet Group Holding NV 38,371 1,587,972 Finland (0.9%) Metso Corp. OYJ (S) 34,025 1,454,401 France (16.7%) ArcelorMittal 61,192 1,169,496 Arkema 13,781 1,284,191 AXA SA 119,021 1,973,117 Christian Dior SA 21,949 3,367,902 Sanofi 66,888 5,194,611 Schneider Electric SA 32,170 2,101,922 Societe Generale SA 43,309 1,268,725 Technip SA 19,254 2,268,231 Total SA 77,617 3,958,519 Valeo SA 48,586 2,547,902 Vinci SA 37,564 1,958,875 Germany (17.8%) BASF SE 32,074 2,805,749 Biotest AG (Preference) 24,094 1,434,790 Deutsche Bank AG 60,138 2,992,086 Deutsche Post AG 160,755 3,094,848 Henkel AG & Co. KGaA (Preference) 25,319 1,855,211 Kabel Deutschland Holding AG (NON) 44,135 2,725,938 Lanxess AG 27,365 2,262,065 MTU Aero Engines Holding AG 24,461 1,970,141 Porsche Automobil Holding SE (Preference) 35,487 2,094,308 Rheinmetall AG 27,015 1,599,547 SAP AG 38,372 2,679,613 Siemens AG 34,366 3,464,586 Ireland (4.2%) Covidien PLC (S) 23,300 1,274,044 Kerry Group PLC Class A 64,577 2,988,583 WPP PLC 182,240 2,490,808 Israel (1.0%) Teva Pharmaceutical Industries, Ltd. ADR 37,400 1,685,244 Italy (2.9%) Fiat Industrial SpA (NON) 111,694 1,191,730 Fiat SpA (S) 319,485 1,878,236 UniCredito Italiano SpA 337,420 1,690,264 Netherlands (2.1%) Gemalto NV 15,351 1,013,240 ING Groep NV GDR (NON) 277,855 2,314,983 Norway (1.1%) DnB NOR ASA 140,514 1,806,159 Poland (0.7%) Warsaw Stock Exchange 88,922 1,172,793 Russia (1.7%) Gazprom OAO ADR (S) 105,304 1,284,709 Sberbank of Russia ADR (NON) 115,283 1,480,234 Spain (0.9%) Amadeus IT Holding SA Class A 78,540 1,482,195 Switzerland (6.7%) Nestle SA 60,814 3,826,559 Novartis AG 97,045 5,370,963 Syngenta AG 4,982 1,722,479 Turkey (0.6%) Turkiye Vakiflar Bankasi Tao 499,767 947,771 United Kingdom (36.7%) Associated British Foods PLC 123,289 2,405,851 Barclays PLC 776,760 2,922,813 BG Group PLC 158,168 3,663,293 BP PLC 133,580 988,291 Carillion PLC 478,961 2,286,038 Centrica PLC 564,120 2,854,910 Compass Group PLC 188,487 1,976,235 HSBC Holdings PLC 149,483 1,326,517 Kingfisher PLC 625,556 3,068,771 Pearson PLC 93,536 1,742,967 Prudential PLC 278,484 3,329,630 Rio Tinto PLC 60,560 3,337,995 Royal Bank of Scotland Group PLC (NON) 3,491,710 1,543,692 Royal Dutch Shell PLC Class A 211,445 7,384,738 SSE PLC 119,651 2,543,465 Standard Chartered PLC 104,236 2,600,919 Telecity Group PLC (NON) 189,709 2,236,351 TUI Travel PLC 451,474 1,417,547 Tullow Oil PLC 67,256 1,642,686 Virgin Media, Inc. 40,933 1,022,506 Vodafone Group PLC 1,891,208 5,209,031 WM Morrison Supermarkets PLC 465,452 2,218,583 Xstrata PLC 116,513 1,990,353 United States (1.1%) Beam, Inc. 12,600 737,982 CF Industries Holdings, Inc. 6,200 1,132,430 Total common stocks (cost $144,899,099) CONVERTIBLE BONDS AND NOTES (0.3%) (a) Principal amount Value TUI Travel PLC cv. sr. unsec. bonds 6s, 2014 GBP 300,000 $470,949 Total convertible bonds and notes (cost $403,869) SHORT-TERM INVESTMENTS (4.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 4,142,703 $4,142,703 Putnam Money Market Liquidity Fund 0.11% (e) 2,886,466 2,886,466 Total short-term investments (cost $7,029,169) TOTAL INVESTMENTS Total investments (cost $152,332,137) (b) Key to holding's currency abbreviations GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $162,753,993. (b) The aggregate identified cost on a tax basis is $153,951,019, resulting in gross unrealized appreciation and depreciation of $20,648,769 and $7,516,816, respectively, or net unrealized appreciation of $13,131,953. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,957,431. The fund received cash collateral of $4,142,703, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $718 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $40,713,271 and $39,159,534, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. The fund had the following industry concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Oil, gas, and consumable fuels 11.6% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Belgium $4,851,492 $— $— Finland 1,454,401 — — France 27,093,491 — — Germany 28,978,882 — — Ireland 6,753,435 — — Israel 1,685,244 — — Italy 4,760,230 — — Netherlands 3,328,223 — — Norway 1,806,159 — — Poland 1,172,793 — — Russia 2,764,943 — — Spain 1,482,195 — — Switzerland 10,920,001 — — Turkey 947,771 — — United Kingdom 59,713,182 — — United States 1,870,412 — — Total common stocks — — Convertible bonds and notes — 470,949 — Short-term investments 2,886,466 4,142,703 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012
